DISMISS and Opinion Filed July 26, 2021




                                  S   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-21-00455-CV

ESTATE OF JAMES TENISON, DIANE TENISON, ADMINISTRATOR OF
   ESTATE AND NEXT OF KIN, DIANE TENISON, INDIVIDUALLY,
 MARGIE TENISON, INDIVIDUALLY, AND JOHN ALFRED TENISON,
                  INDIVIDUALLY, Appellants
                            V.
          BROOKSHIRE GROCERY COMPANY, Appellee

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-08158

                       MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Molberg, and Justice Smith
                        Opinion by Chief Justice Burns
      We questioned our jurisdiction over this appeal from the trial court’s partial

summary judgment order because the order did not dispose of all claims and

appeared interlocutory. See Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272

(Tex. 1992) (appeal may generally only be taken from final judgment that disposes

of all parties and claims); Loy v. Harter, 128 S.W.3d 397, 409 (Tex. App.—

Texarkana 2004, pet. denied) (partial summary judgment is interlocutory and does

not become appealable unless it is severed from remaining portion of case or final
judgment determining remaining portion of case is signed). Specifically, the record

reflected appellant had asserted causes of action for negligence, premises liability,

wrongful death, and survival. The order disposed of the negligence and wrongful

death claims, but nothing in the record reflected the premises liability and survival

claims had been determined.

      In jurisdictional briefing filed at our request, appellant does not dispute the

order is interlocutory but argues it is appealable under Texas Civil Practice and

Remedies Code section 51.014(d). Section 51.014(d) allows an appeal from an

otherwise unappealable interlocutory order if the order involves a controlling

question of law as to which a substantial ground for difference of opinion exists and

an immediate appeal might materially advance the ultimate termination of the

litigation. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d). The order must

explicitly state that the trial court grants permission to appeal and identify the

controlling question of law. See id.; TEX. R. CIV. P. 168.

      The order here does not grant permission or identify any controlling questions

of law, but appellant asserts two controlling questions of law inherently arise from

the order: (1) whether a claim for negligence can be dismissed as a matter of law

when a premises liability claim remains viable; and, (2) whether a wrongful death

action can be dismissed as a matter of law when a survival claim remains viable. As

appellee notes in its response, however, an appeal under section 51.014(d) is allowed



                                        –2–
only upon the direction of the trial court. See TEX. CIV. PRAC. & REM. CODE ANN. §

51.014(d); TEX. R. CIV. P. 168.

       Because the appealed order is interlocutory and not appealable, we dismiss

the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a); Loy, 128 S.W.3d at

409.




                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE

210455F.P05




                                        –3–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                  JUDGMENT

ESTATE OF JAMES TENISON,                    On Appeal from the 160th Judicial
DIANE TENISON,                              District Court, Dallas County, Texas
ADMINISTRATOR OF ESTATE                     Trial Court Cause No. DC-19-08158.
AND NEXT OF KIN, DIANE                      Opinion delivered by Chief Justice
TENISON, INDIVIDUALLY,                      Burns, Justices Molberg and Smith
MARGIE TENISON,                             participating.
INDIVIDUALLY, AND JOHN
ALFRED TENISON,
INDIVIDUALLY, Appellants

No. 05-21-00455-CV         V.

BROOKSHIRE GROCERY
COMPANY, Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellee Brookshire Grocery Company recover its costs, if
any, of this appeal from appellants Estate of James Tenison, Diane Tenison,
Administrator of Estate and Next of Kin, Diane Tenison, Individually, Margie
Tenison, Individually, and John Alfred Tenison, Individually.


Judgment entered July 26, 2021.




                                      –4–